DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 6,239,708 B1).
Regarding claim 1, Young discloses an inline flow meter assembly (fig. 18) comprising: a housing (128) having a fluid inlet (154) and a fluid outlet (156) defining a fluid passage (fluid passage between inlet end 154 and outlet end 156 of sensor 128; fig. 18); an elongated flow member (190, 198) having a shaft portion (200) and an opposite fluid flow portion (206) separated by an annular ring (190) extending outwardly from an outer peripheral surface (head portion 200 and tail portion 206 are separated by annular ring 192 of bullet port 190 that extends outwardly from an outer peripheral surface; figs. 18 and 19), the shaft portion (200) is coupled to the housing to prevent movement of the shaft portion (shaft portion 200 is coupled to bullet port 190 by screw 204 and bullet port 190 is held between left and right portions of the housing by bolts, therefore shat portion 200 is coupled to the housing to prevent its movement); and a piston (plate 134 and magnet 140 move together left and right within the housing) having a plate (134), the plate (134) has a plate orifice (136; fig. 9), wherein the piston (134, 140) and the plate (134) move axially between a no flow position (position when plate 134 and magnet 140 are moved to the left; fig. 18) where the outer peripheral surface of the fluid flow portion (206) is engaged with the plate orifice (136) to prevent a fluid flow (plate 134 and magnet 140 move axially to the left by the force of spring 142, where the outer peripheral surface of tail portion 206 is engaged with plate orifice 136 to prevent a fluid flow; fig. 18) and a full flow position where the outer peripheral surface of the fluid flow portion (206) is disengaged with the plate orifice (136) such that the fluid flow enters the plate orifice (136) and passes through the fluid passage in the axial direction of movement of the piston (plate 134 and magnet 140 are moved axially rightward by differential pressure to a full flow position in which the outer surface of tail end 206 is disengaged with plate orifice 136 such that fluid enters orifice 136 and passes through the fluid passage in the axial direction of movement of plate 134 and magnet 140; c. 9, ll. 36-41), the elongated flow member (190, 198), the fluid inlet (154), the fluid outlet (156) and the fluid passage are aligned on the axial direction of movement of the piston (bullet port 190, bullet rod 198, inlet end 154, outlet end 156, and the fluid passage are aligned on the left-to-right axial direction of movement of plate 134 and magnet 140; fig. 18).
Regarding claims 5-9, Young discloses wherein the elongated flow member (190, 198) does not move with respect to the axial direction of movement of the piston (bullet port 190 and bullet rod 198 do not move with respect to the axial direction of movement of plate 134 and magnet 140; fig. 18); wherein the outer peripheral surface of the fluid flow portion (206) is tapered such that the fluid flow portion (206) corresponds to a diameter of the plate orifice (136) in the plate (an outer peripheral surface of tail end 206 of bullet rod 198 is tapered such that tail end 206 corresponds to a diameter of orifice 136 in plate 134; fig. 18); wherein the elongated flow member (190, 198) and the plate (134) are interchangeable with a plurality of elongated flow member and plate orifice combinations (bullet port 190 and bullet rod 198 are removable from the housing and interchangeable with a plurality of combinations of other bullet ports and bullet rods); wherein a fluid flow rate is dependent on a combination of a selected diameter of the outer peripheral surface of the fluid flow portion (206) of the elongated flow member (190, 198) and the diameter of the plate orifice (as fluid flows around tail end 206 of bullet rod 190 and through orifice 136 in plate 134, the fluid flow rate is dependent on a combination of the diameter of tail end 206 of bullet rod 190 and the diameter of orifice 136); wherein the fluid flow rate is a range between 5 gallons per hour to 300 gallons per minute (10 gallons/minute; c. 11, ll. 16-18) depending on the selected plurality of elongated flow member (190, 198) and plate orifice (136) combinations (the fluid flow rate of depends on the selected bullet port 190, bullet rod 198, and plate orifice 136). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 6,239,708 B1) in view of Ekstrom (US 3,234,790).
Regarding claims 2 and 3, Young discloses the invention as set forth above with regard to claim 1.
Young is silent on inner and outer springs coupled to the piston.
Ekstrom teaches an inline flow meter assembly (fig. 5) with an inner spring (172) coupled to a piston (127); and an outer spring (161) that circumferentially surrounds the inner spring (172), wherein the fluid flow through a plate orifice (151) generates a pressure drop across a plate (152) that is counterbalanced by a displacement of the inner and outer springs (172, 161) to balance the axial direction of movement of the piston (fluid flow through orifice 151 generates a pressure drop across plate 152 that is counterbalanced by a displacement of inner and outer springs 172 and 161; c. 7, l. 75 – c. 8, l. 12). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Young with the inner and outer springs of Ekstrom to provide a flowmeter that can accurately indicate fluid flow rates throughout a wide range of flows and that is unaffected by back-pressure (Ekstrom, c. 1, ll. 22-28). In modifying the apparatus of Young with that of Ekstrom, the resulting apparatus would have the inner and outer springs (172, 161) of Ekstrom to the right of the piston (134, 140) of Young and therefore, the piston (134, 140), the plate (134), the elongated flow member (190, 198), and the inner and outer springs (Ekstrom - 172, 161) would be aligned along the axial direction of movement of the piston. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 6,239,708 B1) in view of Ekstrom (US 3,234,790), and further, in view of Rosaen (US 4,388,835).
Regarding claim 4, Young in view of Ekstrom disclose the invention as set forth above with regard to claim 1.
Young in view of Ekstrom are silent on a mechanism for a display device.
Rosaen teaches a flow meter assembly (90) comprising: a display device (96); a dial assembly (92); an arm (102) coupled to the dial assembly (92) and configured to move across a surface of the piston (34) and through an angle based on a fluid flow rate (arm 102 is coupled to shaft 92 and is configured to move across a surface of piston 34 and through an angle based on a fluid flow rate; c. 5, ll. 20-24), and a pointer assembly (94) coupled to the dial assembly (needle 94 is coupled to shaft 92); wherein the arm (102) translates the axial direction of movement of the piston (34) into a rotational movement to the dial assembly (92) such that the pointer assembly (94) displays the fluid flow rate on the display device (arm 102 translated the axial direction of movement of piston 34 into rotational movement to shaft 92 such that needle 94 displays the fluid flow rate on indicia scale 96; c. 5, ll. 5-14).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Young in view of Ekstrom with the display device of Rosaen to provide a simple mechanism for the exteriorly visible indication of the flow rate (Rosaen, c. 5, ll. 5-8).

Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 6,239,708 B1) in view of Rosaen (US 4,388,835).
Regarding claim 10, Young discloses a flow meter system (fig. 3) comprising: a flow control assembly (fig. 18) comprising: a housing (128) having a fluid inlet (154) and a fluid outlet (156) defining a fluid passage (fluid passage between inlet end 154 and outlet end 156 of sensor 128; fig. 18); an elongated flow member (190, 198) having a shaft portion (200) and an opposite fluid flow portion (206) having an outer peripheral surface (bullet rod 198 includes head portion 200 and tail portion 206, and tail portion 206 has an outer peripheral surface; fig. 18), the shaft portion (200) is coupled to the housing to prevent movement of the shaft portion (shaft portion 200 is coupled to bullet port 190 by screw 204 and bullet port 190 is held between left and right portions of the housing by bolts, therefore shat portion 200 is coupled to the housing to prevent its movement); and a piston (plate 134 and magnet 140 move together left and right within the housing) having a plate (134), the plate (134) has a plate orifice (136; fig. 9), the piston (134, 140) and the plate (134) move in an axial direction between a no flow position (plate 134 and magnet 140 move axially to the left by the force of spring 142, where the outer peripheral surface of tail portion 206 is engaged with plate orifice 136 to prevent a fluid flow; fig. 18) and a full flow position (plate 134 and magnet 140 are moved axially rightward by differential pressure to a full flow position in which the outer surface of tail end 206 is disengaged with plate orifice 136 such that fluid enters orifice 136 and passes through the fluid passage in the axial direction of movement of plate 134 and magnet 140; c. 9, ll. 36-41), the fluid inlet (154), the fluid outlet (156) and the fluid passage are aligned on the axial direction of movement of the piston (inlet end 154, outlet end 156, and the fluid passage are aligned on the left-to-right axial direction of movement of plate 134 and magnet 140; fig. 18).
Regarding claims 11-13, Young discloses wherein in the no flow position, the outer peripheral surface of the fluid flow portion (206) is engaged with the plate orifice (136) to prevent a fluid flow (plate 134 and magnet 140 move axially to the left by the force of spring 142, where the outer peripheral surface of tail portion 206 is engaged with plate orifice 136 to prevent a fluid flow; fig. 18) and in the full flow position, the outer peripheral surface of the fluid flow portion (206) is disengaged with the plate orifice (136); wherein in the full flow position, the fluid flow enters the plate orifice (136) and passes through the fluid passage in the axial direction of movement of the piston (in the full flow position in which the outer surface of tail end 206 of bullet rod 198 is disengaged with plate orifice 136, fluid enters plate orifice 136 and passes through the fluid passage in the axial direction of movement of plate 134 and magnet 140; c. 9, ll. 36-41); wherein the outer peripheral surface of the fluid flow portion (206) is tapered (an outer peripheral surface of tail end 206 of bullet rod 198 is tapered; fig. 18).
Regarding claims 14-16, Young discloses wherein the taper of the outer peripheral surface of the elongated flow member (190, 198) corresponds to a diameter of the plate orifice (136) in the plate (an outer peripheral surface of tail end 206 of bullet rod 198 is tapered such that a peripheral surface of tail end 206 corresponds to a diameter of plate orifice 136 in plate 134; fig. 18); wherein the elongated flow member (190, 198) and the plate (134) are interchangeable with a plurality of elongated flow member (190, 198) and plate orifice combinations (bullet port 190 and bullet rod 198 are removable from the housing and interchangeable with a plurality of combinations of other bullet ports and bullet rods); wherein a fluid flow rate is dependent on a combination of a selected diameter of the outer peripheral surface of the fluid flow portion (206) of the elongated flow member (190, 198) and the diameter of the plate orifice (136) of the plate (as fluid flows around tail end 206 of bullet rod 190 and through orifice 136 in plate 134, the fluid flow rate is dependent on a combination of the diameter of tail end 206 of bullet rod 190 and the diameter of orifice 136).
Young is silent on a mechanism for a display device.
Rosaen teaches a flow meter assembly (90) comprising: a display device (96); a dial assembly (92); an arm (102) coupled to the dial assembly (92) and configured to move across a surface of the piston (34) and through an angle based on a fluid flow rate (arm 102 is coupled to shaft 92 and is configured to move across a surface of piston 34 and through an angle based on a fluid flow rate; c. 5, ll. 20-24), and a pointer assembly (94) coupled to the dial assembly (needle 94 is coupled to shaft 92); wherein the arm (102) translates the axial direction of movement of the piston (34) into a rotational movement to the dial assembly (92) such that the pointer assembly (94) displays the fluid flow rate on the display device (arm 102 translated the axial direction of movement of piston 34 into rotational movement to shaft 92 such that needle 94 displays the fluid flow rate on indicia scale 96; c. 5, ll. 5-14).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Young with the display device of Rosaen to provide a simple mechanism for the exteriorly visible indication of the flow rate (Rosaen, c. 5, ll. 5-8).
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 6,239,708 B1) in view of Rosaen (US 4,388,835), and further, in view of Ekstrom (US 3,234,790).
Regarding claims 17 and 18, Young in view of Rosaen disclose the invention as set forth above with regard to claim 10.
Young in view of Rosaen are silent on inner and outer springs coupled to the piston.
Ekstrom teaches an inline flow meter assembly (fig. 5) with an inner spring (172) coupled to a piston (127); and an outer spring (161) that circumferentially surrounds the inner spring (172), wherein the fluid flow through a plate orifice (151) generates a pressure drop across a plate (152) that is counterbalanced by a displacement of the inner and outer springs (172, 161) to balance the axial direction of movement of the piston (fluid flow through orifice 151 generates a pressure drop across plate 152 that is counterbalanced by a displacement of inner and outer springs 172 and 161; c. 7, l. 75 – c. 8, l. 12). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Young in view of Rosaen with the inner and outer springs of Ekstrom to provide a flowmeter that can accurately indicate fluid flow rates throughout a wide range of flows and that is unaffected by back-pressure (Ekstrom, c. 1, ll. 22-28). In modifying the apparatus of Young in view of Rosaen with that of Ekstrom, the resulting apparatus would have the inner and outer springs (172, 161) of Ekstrom to the right of the piston (134, 140) of Young and therefore, the piston (134, 140), the plate (134), the elongated flow member (190, 198), and the inner and outer springs (Ekstrom - 172, 161) would be aligned along the axial direction of movement of the piston. 

Allowable Subject Matter
Claims 19 and 20 are allowed.
The prior art does not disclose or suggest “removing a flow fastener from a receiving cavity of an elongated flow member…removing a pair of plate fasteners from a plate such that the place with an orifice is separated from a piston and removed from the housing…the fluid inlet, the fluid outlet and the fluid passage are aligned along the axial direction of movement of the piston” in combination with the remaining claim elements as recited in claims 19 and 20. 



Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852